Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 13, 2022 has been entered.
Drawings
The drawings are objected to because figures 1, 2, and 5A – 5V are difficult to read and interpret.  The figures are blurred, fuzzy, and include shaded areas and broken lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 13, and 17 recite a method of organizing human activity because the claims recite a method including receiving request data for a product, identifying shipping container parameter(s) based on the request data, selecting a transportation mode data based on the shipping container parameter(s) wherein the shipping container is a compartment of the transport vehicle, determining a securement configuration for the product in the shipping container based on the shipping container parameter(s) and the transportation mode data, displaying the product loaded in the transport vehicle, interactively visualizing the securement configuration for the product in the shipping container, and highlight portions of the securement configuration that are non-compliant.  This is a method of managing relationships or interactions between people (e.g., a sender, a shipper, and/or a recipient).  The mere nominal recitation of a module, memory, processor, user device, and graphical user interface does not take the claims out of the method of organizing human activity grouping.  In addition, the examiner notes that the newly added claim limitations directed towards the shipping container parameters, the securement configuration, and the clicking and dragging of dunnage elements does not remove the claims from the method of managing relationships or interactions between people (e.g., a sender, a shipper, and/or a recipient) grouping.  Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, identifying, selecting, determining, displaying, interactively visualizing, and highlighting in a computer environment.  The claimed module, memory, processor, user device, and graphical user interface are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, identifying, selecting, determining, displaying, interactively visualizing, and highlighting in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-12, 14-16, and 18-20 are directed to substantially the same abstract idea as claims 1, 13, and 17 and are rejected for substantially the same reasons.  Claims 2, 6, 11, 14, and 20 further narrow the abstract idea of claims 1, 13, and 17 by e.g., defining interactively visualizing the securement configuration for the product in the shipping container and reconfiguring the securement configuration.  Claim 3 further narrows the abstract idea of claim 1 by e.g., further defining the shipping container parameters.  Claims 4 and 18 further narrow the abstract idea of claims 1 and 17 by e.g., defining determining whether a dunnage type and a container type are available.  Claims 5 and 19 further narrow the abstract idea of claims 1 and 17 by e.g., further defining determining a new securement configuration for the product in the shipping container.  Claims 7, 8, 12, 15, and 16 further narrow the abstract idea of claims 1 and 13 by e.g., defining determining whether the securement configuration satisfies predetermined criteria (shipping industry standard dunnage configurations) and highlighting portions of the securement configuration that do not satisfy predetermined shipping criteria.  Claim 9 further narrows the abstract idea of claim 1 by e.g., defining that the securement configuration for the product in the shipping container is determined based on container performance data.  Claim 10 further narrows the abstract idea of claim 1 by e.g., defining the transportation mode data (e.g., truck, ship, airplane).  These limitations are all directed to a method of managing relationships or interactions between people.  Thus, claims 2-12, 14-16, and 18-20 are directed to substantially the same abstract idea as claims 1, 13, and 17 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-12, 14-16, and 18-20 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent Application Publication No. 2018/0194575) in view of Gabrielsen (U.S. Patent Application Publication No. 2008/0092488) and Verdura (U.S. Patent Application Publication No. 2005/0055181).
	Regarding Claim 1, Anderson teaches a vehicle load management system, comprising:  a vehicle load management module, comprising computer-executable code stored in non- volatile memory; a processor (see [0046] “memory 125, such as for storing local versions of applications being executed by the processor 120. In some aspects, the memory 125 may be implemented as a single memory or partitioned memory. In some examples, the operations of the memory 125 may be managed by the processor 120. Memory 125 can include a type of memory usable by a computer, such as random access memory (RAM), read only memory (ROM), tapes, magnetic discs, optical discs, volatile memory, non-volatile memory, and any combination thereof. Additionally, the processor 120, and memory 125 may include and execute operating system”); and
	a user device configured to communicate with the vehicle load management module and the processor (see [0023] “each of the vehicles 104 can include a mobile computing platform (MCP) 106, such as but not limited to an INTELLIGENT VEHICLE GATEWAY (IGV) device sold by OMNITRACS LLC of Dallas, Tex., an XRS logging device, an OmniOne device, or any other type of electronic logging device (ELD) or any type of computer device, configured to collect and transmit data associated with the operation of the vehicle 104 to the NMC 102”);
	wherein the vehicle load management module, the processor, and the user device are configured to:  receive a vehicle load management request data for a product; identify one or more shipping container parameters of a shipping container based on the vehicle load management request data (see [0033] “the network entity (e.g., automatic loading and unloading device 115) may receive information associated with the size and dimensions of the various parcels scheduled for delivery. The network entity may also receive information from the MCP 106 of the vehicle 104 that identifies the capabilities and capacity of the trailer 205. For example, the trailer information may include not only the dimensions of the trailer 205, but also identify any obstacles 215 that impact the loading of the one or more parcels 210. Suitable examples of obstacle 215 may include, but are not limited to, a wheel well extending up from a floor of the trailer cabin 205, or any wall or surface or structure that extends into or defines a discontinuity in the loading volume,” [0025] “vehicle 104 may transmit to the automatic loading and unloading device 115 the capacity and dimensions (e.g., loading volume) of the trailer that is attached to the vehicle 104. Each trailer may have unique dimensions and obstacles therein (e.g., tire inlay location in the floor of the loading volume) that may affect the loading plan implemented by the automatic loading and unloading device 115. For example, a first trailer may have unique obstacles in the loading volume that impact the loading of the one or more parcels that are not present in a second trailer. As such, the automatic loading and unloading device 115 considers the capacity and mapping of the loading volume of the trailer when implementing the process of determining the loading configuration”); and
	determine a securement configuration for the product in the shipping container based on the one or more shipping container parameters and the transportation mode data, wherein the shipping container is a compartment of the transport vehicle (see [0030] “determining the loading configuration
and placement locations of the one or more parcels in the truck or trailer associated with the vehicle 
104 based on the respective dimensions of the parcels and the truck or trailer,” [0034] “Such a loading configuration allows the automatic loading and unloading device 115 to maximize filling the capacity of the trailer 205 with parcels, and such parcels may also be selected and moved into respective placement locations while considering the delivery schedule of the vehicle”).
	Anderson does not explicitly teach, however Gabrielsen teaches the one or more shipping container parameters including measurements of one or more void spaces (see [0022] “a void volume detection device upstream of at least one dispensing station for obtaining information indicative of the void volume in the container and providing the obtained information to the controller; a controller that determines a volume of dunnage to be dispensed at a dunnage dispensing station as a function of the information indicative of the void volume and directs a dunnage dispensing station to automatically dispense the determined volume of dunnage; a void volume detection device that includes a sensor that obtains measurements of the container; and a void volume detection device that includes a sensor that obtains data indicative of the topography of the contents of the container; wherein the data indicative of the void volume is obtained from one of a bar code, an RFID chip, and data stored in a database”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the one or more shipping container parameters including measurements of one or more void spaces as taught in Gabrielsen with the load management system of Anderson with the motivation to enable the system to determine “a volume of dunnage to be dispensed” (Gabrielsen [0022]).
	Anderson does not explicitly teach, however Verdura teaches select a transportation mode data identifying a transport vehicle based on the one or more shipping container parameters (see [0189] “a user selects a desired vehicle type having a predetermined volume and tonnage capacity for transporting the containers”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of selecting a transportation mode data identifying a transport vehicle based on the one or more shipping container parameters as taught in Verdura with the vehicle load management system of Anderson with the motivation to enable transport of the containers via a vehicle having sufficient volume and tonnage capacity (Verdura [0189]).
	Anderson does not explicitly teach, however Verdura teaches the securement configuration including an identification and a configuration of dunnage disposed in the one or more void spaces (see [0004] “the containers generally hold dunnage therein for further supporting the manufactured parts within the containers. Industrial and packaging engineers generally manually develop the dunnage design for holding a part,” [0008] “The computer is further configured to generate a first dunnage design based on the first 3-D part packaging design and the first receiving region, wherein a first volume defined by the first 3-D part packaging design and the first dunnage design can be held within the first receiving region,” see also [0031] and [0112]) (please see rejection above for combination rationale).
	Regarding Claim 3, the combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Verdura teaches wherein the one or more shipping container parameters includes at least one selected from the group of specifications of the product, a quantity of the product, a dunnage type, a container type, and combinations thereof (see [0080] “Prompt 158 allows the user the option to list results by container style, (e.g., Totes, Bulk Packs, All Styles, Single Container and Auto)”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 4, the combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Verdura teaches wherein the vehicle load management module, the processor, and the user device are further configured to determine whether or not an identified dunnage type and an identified container type are available (see [0046] “the program user is prompted to select a customer container database that includes the listing of available containers for multiple customers. Each customer container database in 28 has the listing of available containers and the selection criteria (if applicable) for choosing the appropriate container,” [0090] “group 222 may be able to provide to computer 212 a current status of shipping container availability or cycle time or group 222 may run a separate program analysis of container availability, etc. Thus, if a particular container is selected by one of the other groups for use in the simulation of computer 212 that particular container or container availability is provided to the system that may increase or decrease the time needed for transportation based upon the container 
availability,” [0159] “The dunnage supplier computer server 334 operably communicates with a first database that lists the various available dunnage types that can be utilized for packing and holding the manufactured parts in a storage container,” [0177] “the logistics computer server 332 queries the dunnage supplier computer server 334 to obtain a list of available dunnage types. Thereafter, the server 334 transmits a return message containing the list of available dunnage types to the server 332 that is then displayed on the computer monitor 335”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 6, the combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Verdura teaches wherein the vehicle load management module, the processor, and the user device are configured to interactively visualize the securement configuration for the product in the shipping container of the transport vehicle when the identified dunnage type and the identified container type are available (see [0043] “A saved pack layout is opened from a database 16 with the selection of the retrieval mode 24. And the packaging simulation program 21 advances to step 31, where the program user can interact with the saved data through display and printout options,” [0119] “Referring to FIGS. 30A-30C, another alternative embodiment is illustrated. Here interactive and automatic mode display enhancements for distributing (non-pattern orientation) additional parts into a dense part/container layout are implemented into the simulation program,” [0193] “the 3-D packaging optimization computer 212 determines the optimal number of containers that can be transported in the cargo volume of the desired vehicle type with a 3-D packaging optimization system utilizing the 3-D CAD model of the container and a vehicle cargo volume. The computer 212 transmits the calculated number of storage containers to the logistics computer server 332. The computer 212 can also calculate a number of manufactured parts that can be transported by the vehicle based on the number of storage containers”); and 
	interactively visualizing the securement configuration including interactively configuring the dunnage in the one or more void spaces that are voids in a load arrangement disposed in the compartment of the transport vehicle (see [0118] “Referring to FIGS. 29A-29C, yet another alternative embodiment is illustrated in which interactive and automatic mode display enhancements for the "Partition" dunnage style are implemented into the simulation program. Typically, the distributing of parts in a container is currently limited to one or two parts per cell, see for example FIG. 29A however, through the use of the simulation program additional (optional) part distribution will be unlimited per cell, (i.e., one, two, four, six, etc., See also FIGS. 29B and 29C). Accordingly, the parts will be redistributed and displayed in each cell of the dunnage. The partition-style dunnage design is determined based upon the desired part-per-cell count, therefore the simulation program will not only be able to provide an optimal configuration (e.g., part-to-part) the same will also be able to provide representation of a cell-to-cell arrangement as well as performing the dunnage analysis illustrated in FIGS. 24A-24D,” [0091] “particular methods of transportation (air, land, sea, truck, rail etc.) may be involved wherein certain shipping containers may be required (e.g., cargo containers for ships) and particular containers (e.g., open or closed, racks or stackable items) may be required for the items to be transported and the method of transportation”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 10, the combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Verdura teaches wherein the transportation mode data includes information identifying at least one selected from the group of a truck, a railroad vehicle, a ship, an airplane and combinations thereof (see [0091] “particular methods of transportation (air, land, sea, truck, rail etc.) may be involved wherein certain shipping containers may be required (e.g., cargo containers for ships) and particular containers (e.g., open or closed, racks or stackable items) may be required for the items to be transported and the method of transportation”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 11, the combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Verdura teaches wherein the vehicle load management module, the processor, and the user device are further configured to interactively visualize the securement configuration for the product in the shipping container of the transport vehicle (see [0043] “A saved pack layout is opened from a database 16 with the selection of the retrieval mode 24. And the packaging simulation program 21 advances to step 31, where the program user can interact with the saved data through display and printout options,” [0119] “Referring to FIGS. 30A-30C, another alternative embodiment is illustrated. Here interactive and automatic mode display enhancements for distributing (non-pattern orientation) additional parts into a dense part/container layout are implemented into the simulation program,” [0193] “the 3-D packaging optimization computer 212 determines the optimal number of containers that can be transported in the cargo volume of the desired vehicle type with a 3-D packaging optimization system utilizing the 3-D CAD model of the container and a vehicle cargo volume. The computer 212 transmits the calculated number of storage containers to the logistics computer server 332. The computer 212 can also calculate a number of manufactured parts that can be transported by the vehicle based on the number of storage containers”) and
	to receive input via the user device that interactively reconfigures the securement configuration into a new securement configuration (see [0047] “Referring to FIG. 2, if the manual mode is selected in step 23, then step 32 provides the program user with a plurality of part/container pack design options. These options include but are not limited to the following: adjustment of the pattern, adjustment of the repeat distance, lists packs, display packs, displays of the work pattern, available options, parameters, information and of course an exit prompt. All of these options in step 32 are interactive and can be continuously selected until the exit option is selected”) (please see claim 1 rejection for combination rationale).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gabrielsen, Verdura and Robinson (U.S. Patent Application Publication No. 2010/0262453).
	Regarding Claim 2, the combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Robinson teaches wherein the vehicle load management module, the processor, and the user device are further configured to interactively visualize the securement configuration for the product in the shipping container of the transport vehicle, the interactive visualization including interactive configuration of the securement configuration via a graphical user interface by a plurality of users shipping or receiving the product (see [0044] “an interactive hierarchical inbound shipment order configuration tool is provided to online merchants to configure their inbound shipments that include multiple levels (e.g., products being packaged in containers which are themselves packaged in different container(s), etc.). The interactive hierarchical inbound shipment order configuration tool is a graphical user interface (GUI) tool that allows the merchants to graphically mirror the hierarchy of their inbound shipment when configuring their inbound shipment order. A packing list generation module generates a packing list and a graphical representation of the hierarchy of the inbound shipment for a warehouse based on the information gathered from the interactive hierarchical inbound shipment order configuration tool. In some embodiments, the packing list generation module also generates step-by-step instructions for the warehouse to handle the receipt of the hierarchical inbound shipment (e.g., which containers to break open and inventory the contents, which containers to leave alone, etc.)”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the user interface of Anderson with the graphical user interface of Robinson.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a graphical user interface of a plurality of users shipping or receiving the product for interactively visualizing the securement configuration for the product in the shipping container of the transport vehicle, the interactive visualization including interactive configuration of the securement configuration.
	Anderson does not explicitly teach, however Verdura teaches interactive configuration of the dunnage disposed in the one or more void spaces (see [0118] “Referring to FIGS. 29A-29C, yet another alternative embodiment is illustrated in which interactive and automatic mode display enhancements for the "Partition" dunnage style are implemented into the simulation program. Typically, the distributing of parts in a container is currently limited to one or two parts per cell, see for example FIG. 29A however, through the use of the simulation program additional (optional) part distribution will be unlimited per cell, (i.e., one, two, four, six, etc., See also FIGS. 29B and 29C). Accordingly, the parts will be redistributed and displayed in each cell of the dunnage. The partition-style dunnage design is determined based upon the desired part-per-cell count, therefore the simulation program will not only be able to provide an optimal configuration (e.g., part-to-part) the same will also be able to provide representation of a cell-to-cell arrangement as well as performing the dunnage analysis illustrated in FIGS. 24A-24D”),
	wherein the dunnage includes at least one selected from the group of an airbag, strapping, a friction mat, and combinations thereof (see “the following dunnage types: (i) styrofoam pellets, (ii) cardboard, (iii) saw dust, (iv) plastic bubble wrap, (v) formed plastic members, and (vi) formed styrofoam members”) (please see claim 1 rejection for combination rationale).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gabrielsen, Verdura, Nixon (U.S. Patent Application Publication No. 2018/0321679), and Jones (U.S. Patent Application Publication No. 2018/0130015).
	The combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 4 as discussed above.  Anderson does not explicitly teach, however Verdura teaches wherein the vehicle load management module, the processor, and the user device are further configured to determine a new securement configuration for the product in the shipping container based on an available dunnage and an available container type (see [0067] “elicit the user to select another configuration or provide new parameters to the nesting process,” [0087] “The system is capable of running a simulation providing an updated set of parameters related to packaging configurations and other outputs generated or used in response to inputs received by one or more of the entities. Further simulations may be run and outputted as other entities provide inputs based upon the latest generation or simulation run,” [0092] “Such variations in containers, type of transportation and container availability or transportation cycle (returnable and reusable containers) are now considered in the packaging optimization process wherein product 
configurations are determined through the simulation programs of the present invention and related or required dunnage is also simultaneously designed,” [0223] “these modeling simulations using collaborative engineering techniques allows the packaging configuration to be optimized for a particular application. Further, such an application will require the use of particular dunnage (e.g., a multiple cavity tray and related forming tool)”),
	which are input via the user device to the vehicle load management module (see [0033] “The various stakeholders provide inputs such as … a 3-D model of a container, container costs, availability, reusability, required dunnage … to a 3-D packaging simulation program wherein a substantially optimized packaging configuration for a selected container is provided,” [0046] “the program user is prompted to select a customer container database that includes the listing of available containers for multiple customers. Each customer container database in 28 has the listing of available containers,” [0182] “the user inputs a new dunnage type that is added to the list of available dunnage types stored in the dunnage supplier computer server”).
	Anderson does not explicitly teach, however Nixon teaches determine a new securement configuration when the identified dunnage type is not available (see [0055] “The packaging manager module 98 manages the packaging of the prepared food or drink based on the available materials 112 as indicated by the available materials datastore 90, the food or drink type 115 as indicated by the preparation manager module 94, and predicted delivery conditions 121,” [0056] “The packaging manager module 98 then retrieves defined packaging instructions 122 from the packaging instructions datastore 99 that corresponds to the type of package to be used. The packaging manager module 98 then determines from the packaging instructions 122 the needed materials. The packaging manager module 98 evaluates the stored data indicating the available materials 112 in the available materials datastore 90 to determine if sufficient materials are present in the storage system 60 at 540. If the packaging manager module 98 determines that the sufficient materials are not available at 540, messages 123 are generated to the remote system 16 to initiate a dialog with the remote system 16 to determine new packaging instructions (or an alternate is selected from the packaging instructions datastore 99 without remote assistance) at 550. The packaging instructions 122 are updated at 560 to either include instructions indicated by the remote system 16 or to include chosen alternate packaging instructions 122 at 560”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a new securement configuration for the product when the packaging materials are not available as taught in Nixon with the load management system of Anderson with the motivation to enable shipping of the product with alternate packaging materials (Nixon [0056]).
	Anderson does not explicitly teach, however Jones teaches determine a new securement configuration when the identified container type is not available (see [0015] “in an event that no available used container meets the container requirement of the order, select a new container for the order,” [0048] “If no available used container meets the container requirement of the order, in step 404, the system selects a new container for the order”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a new securement configuration for the product when the identified container type is not available as taught in Jones with the load management system of Anderson with the motivation to enable shipping of the product with an alternate container (Jones [0048]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view Gabrielsen, Verdura, and Lindner (U.S. Patent Application Publication No. 2014/0043421).
	The combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 1 as discussed above.  Anderson does not explicitly teach, however Lindner teaches wherein the vehicle load management module, the processor, and the user device are further configured to determine whether or not the securement configuration satisfies predetermined criteria (see [0032] “features of a container 5 and/or one or more container configurations are measured simultaneously or successively to be able to determine whether the containers 5 and/or that one or more container configurations 
satisfy a predetermined criterion or several predetermined criteria”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether or not a container configuration satisfies predetermined criteria as taught in Lindner with the load management system of Anderson with the motivation to enable containers having a configuration that does not satisfy the predetermined criteria to be marked (Lindner [0034]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gabrielsen, Verdura, Lindner, and Damji (U.S. Patent Application Publication No. 2003/0200111).
	The combination of Anderson, Gabrielsen, Verdura, and Lindner teaches the limitations of claim 7 as discussed above.  Anderson and does not explicitly teach, however Damji teaches wherein the predetermined criteria includes a plurality of shipping industry standard dunnage configurations predetermined to protect a product type included in the one or more shipping container parameters (see [0084] “If more than one cushioning material is acceptable, then the invention will choose all the options available provided each one is different not only in cost, but also in altering the weight and size of the object. For example, if a second cushioning material is more expensive, but offers no reduction in weight or the size of the object, the invention would then drop this selection as an available option. The invention would then tabulate the material and labor costs, and new weights and dimensions of the options available”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of dunnage configurations predetermined to protect the product type included in the shipping container as taught in Damji with the load management system of Anderson “…in order to best select a cushioning material based on the information that is provided” (Damji [0084]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gabrielsen, Verdura, and Haruta (U.S. Patent Application Publication No. 2019/0091424).
	The combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 1 as discussed above.  Verdura further teaches wherein the vehicle load management module, the processor, and the user device are further configured to determine the securement configuration for the product in the shipping container based on a container performance data (the securement configuration for the product in the shipping container is based on the container selection (see, e.g., [0040]) and the container selection is based on container performance data (see, e.g., [0111] “cost for container/dunnage testing, (i.e., strength, vibration, impact, drop, moisture, etc.), due to 
container/dunnage selection”)).
	Anderson does not explicitly teach, however Haruta teaches including empirical data based on container testing in a plurality of shipping modes (see [0286] “60 assembled devices filled with 15 mg (±0.8 mg) of placebo (composing tribasic calcium phosphate and two types of microcrystalline cellulose) were prepared and packaged into aluminum pouches (1 device/aluminum pouch). Thirty of the pouched devices were subject to delivery testing under normal condition (without climatic and transit conditioning). The remaining 30 pouched devices were packed into 5 cartons (6 devices/carton) into a box. The nozzle top of device was oriented to the top of the box. The box was subject to climatic and transit conditioning followed by delivery testing,” [0287] “in order to subject the test samples under extreme shipping/distribution conditions, according to ASTM's Standard Practice for Performance Testing of Shipping Containers and Systems (ASTM D4169-14) and its related ASTM's standards, the test samples were exposed to impacts, in sequence and in the order listed, to the initial manual handling impact (ASTM D5276-98), the loose-load vibration impact (ASTM D999-08), the vehicle vibration impact based on both truck and air transits (D4728-06), and the final manual handling impact (ASTM D5276-98),” the pouched devices teach the claimed containers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the empirical data based on testing of the pouches in a plurality of shipping modes as taught in Haruta with the load management system of Anderson with the motivation to enable determination of whether material is able to escape the container during shipping (Haruta [0288]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gabrielsen, Verdura, and Maji (U.S. Patent Application Publication No. 2017/0364748).
	The combination of Anderson, Gabrielsen, and Verdura teaches the limitations of claim 11 as discussed above.  Anderson does not explicitly teach, however Maji teaches wherein the vehicle load management module, the processor, and the user device are further configured to highlight portions of the securement configuration or the new securement configuration that do not satisfy predetermined shipping criteria on a display of the user device (see [0056] “If a violation of the parcel policy is present (step, 308), the visualization of the parcels and their position is altered by highlighting the violations in the visualization (step 314) and the visualization with highlights is displayed through the personal imaging system to the user in real time,” [0058] “An example of a parcel being highlighted for a violation is shown in FIG. 4. The violation may be that the parcel was loaded upside down or that parcels containing a type of substance were packed next to or with other parcels containing a substance that could be dangerous if mixed. A violation may also be that the container was not filled to a specific capacity with parcels. A violation may be any condition which is undesired by the shipper or the receiver of the shipment of parcels”).
	A person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the well-known technique of “highlighting the violations in the visualization” to improve the visualization process of Verdura so that configurations that do not satisfy the predetermined shipping criteria can be visualized.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (“Use of known technique to improve similar devices (methods, or products) in the same way”).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gabrielsen, Verdura, Robinson, High (U.S. Patent Application Publication No. 2017/0132561), and Watanabe (U.S. Patent Application Publication No. 5,997,169).
	Regarding Claim 13, Anderson teaches a method, comprising: receiving a vehicle load management request data for a product from a user device; identifying one or more shipping container parameters of a shipping container based on the vehicle load management request data, wherein the shipping container is a compartment of the transport vehicle (see [0033] “the network entity (e.g., automatic loading and unloading device 115) may receive information associated with the size and dimensions of the various parcels scheduled for delivery. The network entity may also receive information from the MCP 106 of the vehicle 104 that identifies the capabilities and capacity of the trailer 205. For example, the trailer information may include not only the dimensions of the trailer 205, but also identify any obstacles 215 that impact the loading of the one or more parcels 210. Suitable examples of obstacle 215 may include, but are not limited to, a wheel well extending up from a floor of the trailer cabin 205, or any wall or surface or structure that extends into or defines a discontinuity in the loading volume,” [0025] “vehicle 104 may transmit to the automatic loading and unloading device 115 the capacity and dimensions (e.g., loading volume) of the trailer that is attached to the vehicle 104. Each trailer may have unique dimensions and obstacles therein (e.g., tire inlay location in the floor of the loading volume) that may affect the loading plan implemented by the automatic loading and unloading device 115. For example, a first trailer may have unique obstacles in the loading volume that impact the loading of the one or more parcels that are not present in a second trailer. As such, the automatic loading and unloading device 115 considers the capacity and mapping of the loading volume of the trailer when implementing the process of determining the loading configuration”); and
	determining a securement configuration for the product in the shipping container based on the one or more shipping container parameters and the transportation mode data (see [0030] “determining the loading configuration and placement locations of the one or more parcels in the truck or trailer associated with the vehicle 104 based on the respective dimensions of the parcels and the truck or trailer,” [0034] “Such a loading configuration allows the automatic loading and unloading device 115 to maximize filling the capacity of the trailer 205 with parcels, and such parcels may also be selected and moved into respective placement locations while considering the delivery schedule of the vehicle”).
	Anderson does not explicitly teach, however Gabrielsen teaches the one or more shipping container parameters including measurements of one or more void spaces (see [0022] “a void volume detection device upstream of at least one dispensing station for obtaining information indicative of the void volume in the container and providing the obtained information to the controller; a controller that determines a volume of dunnage to be dispensed at a dunnage dispensing station as a function of the information indicative of the void volume and directs a dunnage dispensing station to automatically dispense the determined volume of dunnage; a void volume detection device that includes a sensor that obtains measurements of the container; and a void volume detection device that includes a sensor that obtains data indicative of the topography of the contents of the container; wherein the data indicative of the void volume is obtained from one of a bar code, an RFID chip, and data stored in a database”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the one or more shipping container parameters including measurements of one or more void spaces as taught in Gabrielsen with the load management system of Verdura with the motivation to enable the system to determine “a volume of dunnage to be dispensed” (Gabrielsen [0022]).
	Anderson does not explicitly teach, however Verdura teaches selecting a transportation mode data identifying a transport vehicle based on the one or more shipping container parameters (see [0189] “a user selects a desired vehicle type having a predetermined volume and tonnage capacity for transporting the containers”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of selecting a transportation mode data identifying a transport vehicle based on the one or more shipping container parameters as taught in Verdura with the vehicle load management system of Anderson with the motivation to enable transport of the containers via a vehicle having sufficient volume and tonnage capacity (Verdura [0189]).
	Anderson does not explicitly teach, however Verdura teaches the securement configuration including an identification and a configuration of dunnage disposed in the one or more void spaces (see [0004] “the containers generally hold dunnage therein for further supporting the manufactured parts within the containers. Industrial and packaging engineers generally manually develop the dunnage design for holding a part,” [0008] “The computer is further configured to generate a first dunnage design based on the first 3-D part packaging design and the first receiving region, wherein a first volume defined by the first 3-D part packaging design and the first dunnage design can be held within the first receiving region,” see also [0031] and [0112]) (please see rejection above for combination rationale).
	Anderson does not explicitly teach, however High teaches displaying the product loaded in the compartment of the transport vehicle to the user using a graphical user interface via the user device
(see FIG. 3, [0015] “cause the graphical display to display, in accordance with an orientation of the camera relative to the delivery vehicle based on the one or more reference points, 3D graphical representations of multiple different packaged products as loaded into the delivery vehicle and their orientation relative to each other”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of displaying the product loaded in the compartment of the transport vehicle to the user as taught in High with the vehicle load management system of Anderson with the motivation to enable the system to “aid workers at a shopping facility in unloading products from delivery vehicles” (High [0015]).
	Anderson does not explicitly teach, however Robinson teaches interactively visualizing the securement configuration for the product in the shipping container of the transport vehicle via a user clicking and dragging elements of the graphical user interface displayed to the user via the user device (see [0013] “FIG. 7 illustrates an exemplary drag and drop operation to populate a product level of a hierarchical inbound shipment order with one or more product types according to one embodiment of the invention,” [0125] “As illustrated in FIG. 8, the merchant has indicated that the container object 835 represents one or more physical containers that each are shippable container packages by selecting the shippable package indication box 845. In one embodiment, a window displaying the shippable package indication box 845 is displayed on the interactive hierarchical inbound shipment order configuration tool 195 responsive to the merchant completing the drag and drop operation that populated the container object 835 to the container level 615. In another embodiment, the merchant selects the container object 835 (e.g., the options button 840 of the container object 835) which causes the window 
displaying the shippable package indication box 845 to be displayed on the interactive hierarchical inbound shipment order configuration tool 195. A number of other configuration operations may be presented to the merchant upon selection of the option button 840 (e.g., editing the name of the container object 830, editing a quantity included in the container object 830, editing the shippable package indicator, etc.). In alternative embodiments of the invention, merchants may designate individual ones of the physical containers that each container object represents as being a shippable package”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the user interface of Anderson with the graphical user interface of Robinson.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a graphical user interface of a plurality of users shipping or receiving the product for interactively visualizing the securement configuration for the product in the shipping container of the transport vehicle, the interactive visualization including interactive configuration of the securement configuration.
	Anderson does not explicitly teach, however Watanabe teaches the clicking and dragging elements including clicking and dragging dunnage elements  (see Col. 4, lines 10-52 “a pallet to be carried is selected (grasped) from the box number in the pallet designation area 25 by pushing a left button of the mouse 103 and dragged (which implies a state of moving with the left button of the mouse remains being pushed) (step S105) to a station of the arrangement station designation area 26 or to a position of the working device in the working device designation area 27, and then at the destination, the pallet is dropped (which implies that the left button of the mouse is released) (step S107). With this operation, a desired pallet is chosen, and a conveyance location is set … when there is a box in which the pallet number is displayed in the arrangement station designation area 26 or the working device designation area 27, by moving the box to a predetermined location by dragging and dropped operations, it makes feasible to set an indication of remote-conveyance of a predetermined pallet from the station or the working device to other station or other working device”).	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of clicking and dragging elements of the
graphical user interface as taught by the combination of Anderson and Robinson with the process of clicking and dragging dunnage elements (pallets) as taught by Watanabe.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a process of clicking and dragging dunnage elements.
	Regarding Claim 14, the combination of Anderson in view of Gabrielsen, Verdura, Robinson, High, and Watanabe teaches the limitations of claim 13 as discussed above.  Anderson does not explicitly teach, however Verdura teaches receiving input via the user device that interactively reconfigures the securement configuration into a new securement configuration that includes a new configuration of dunnage disposed in the plurality of void spaces (see [0047] “Referring to FIG. 2, if the manual mode is selected in step 23, then step 32 provides the program user with a plurality of part/container pack design options. These options include but are not limited to the following: adjustment of the pattern, adjustment of the repeat distance, lists packs, display packs, displays of the work pattern, available options, parameters, information and of course an exit prompt. All of these options in step 32 are interactive and can be continuously selected until the exit option is selected,” [0118] “Referring to FIGS. 29A-29C, yet another alternative embodiment is illustrated in which interactive and automatic mode display enhancements for the "Partition" dunnage style are implemented into the simulation program. Typically, the distributing of parts in a container is currently limited to one or two parts per cell, see for example FIG. 29A however, through the use of the simulation program additional (optional) part distribution will be unlimited per cell, (i.e., one, two, four, six, etc., See also FIGS. 29B and 29C). Accordingly, the parts will be redistributed and displayed in each cell of the dunnage. The partition-style dunnage design is determined based upon the desired part-per-cell count, therefore the simulation program will not only be able to provide an optimal configuration (e.g., part-to-part) the same will also be able to provide representation of a cell-to-cell arrangement as well as performing the dunnage analysis illustrated in FIGS. 24A-24D) (please see claim 13 rejection for combination rationale).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gabrielsen, Verdura, Robinson, High, Watanabe, and Maji (U.S. Patent Application Publication No. 2017/0364748).
	The combination of Anderson in view of Gabrielsen, Verdura, Robinson, High, and Watanabe teaches the limitations of claim 14 as discussed above.  Anderson does not explicitly teach, however Maji teaches wherein the vehicle load management module, the processor, and the user device are further configured to highlight portions of the securement configuration or the new securement configuration that do not satisfy predetermined shipping criteria on a display of the user device (see [0056] “If a violation of the parcel policy is present (step, 308), the visualization of the parcels and their position is altered by highlighting the violations in the visualization (step 314) and the visualization with highlights is displayed through the personal imaging system to the user in real time,” [0058] “An example of a parcel being highlighted for a violation is shown in FIG. 4. The violation may be that the parcel was loaded upside down or that parcels containing a type of substance were packed next to or with other parcels containing a substance that could be dangerous if mixed. A violation may also be that the container was not filled to a specific capacity with parcels. A violation may be any condition which is undesired by the shipper or the receiver of the shipment of parcels”).
	A person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the well-known technique of “highlighting the violations in the visualization” to improve the visualization process of Verdura so that configurations that do not satisfy the predetermined shipping criteria can be visualized.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (“Use of known technique to improve similar devices (methods, or products) in the same way”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gabrielsen, Verdura, Robinson, High, Watanabe, and Damji.
	The combination of Anderson in view of Gabrielsen, Verdura, Robinson, High, and Watanabe teaches the limitations of claim 13 as discussed above.  Anderson does not explicitly teach, however Damji teaches further comprising determining whether or not the securement configuration corresponds to at least one of a plurality of shipping industry standard dunnage configurations predetermined to protect a product type included in the one or more shipping container parameters (see [0084] “If more than one cushioning material is acceptable, then the invention will choose all the options available provided each one is different not only in cost, but also in altering the weight and size of the object. For example, if a second cushioning material is more expensive, but offers no reduction in weight or the size of the object, the invention would then drop this selection as an available option. The invention would then tabulate the material and labor costs, and new weights and dimensions of the options available”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether or not the securement configuration corresponds to at least one of a plurality of shipping industry standard dunnage configurations predetermined to protect a product type included in the one or more shipping container parameters as taught in Damji with the load management system of Anderson “…in order to best select a cushioning material based on the information that is provided” (Damji [0084]).
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Verdura, Gabrielsen, High, Robinson, Watanabe, and Maji.
	Regarding Claim 17, Anderson teaches a vehicle load management system, comprising: a vehicle load management module, comprising computer-executable code stored in non-volatile memory; a processor (see [0046] “memory 125, such as for storing local versions of applications being executed by the processor 120. In some aspects, the memory 125 may be implemented as a single memory or partitioned memory. In some examples, the operations of the memory 125 may be managed by the processor 120. Memory 125 can include a type of memory usable by a computer, such as random access memory (RAM), read only memory (ROM), tapes, magnetic discs, optical discs, volatile memory, non-volatile memory, and any combination thereof. Additionally, the processor 120, and memory 125
 may include and execute operating system”); and
	a user device configured to communicate with the vehicle load management module and the processor (see [0023] “each of the vehicles 104 can include a mobile computing platform (MCP) 106, such as but not limited to an INTELLIGENT VEHICLE GATEWAY (IGV) device sold by OMNITRACS LLC of Dallas, Tex., an XRS logging device, an OmniOne device, or any other type of electronic logging device (ELD) or any type of computer device, configured to collect and transmit data associated with the operation of the vehicle 104 to the NMC 102”);
	wherein the vehicle load management module, the processor, and the user device are configured to: receive a vehicle load management request data for a product; identify one or more shipping container parameters of a shipping container based on the vehicle load management request data, the one or more shipping container parameters including at least one selected from the group of specifications of the product, a quantity of the product, a dunnage type, a container type, and combinations thereof (see [0033] “the network entity (e.g., automatic loading and unloading device 
115) may receive information associated with the size and dimensions of the various parcels scheduled for delivery. The network entity may also receive information from the MCP 106 of the vehicle 104 that identifies the capabilities and capacity of the trailer 205. For example, the trailer information may include not only the dimensions of the trailer 205, but also identify any obstacles 215 that impact the loading of the one or more parcels 210. Suitable examples of obstacle 215 may include, but are not limited to, a wheel well extending up from a floor of the trailer cabin 205, or any wall or surface or structure that extends into or defines a discontinuity in the loading volume,” [0025] “vehicle 104 may transmit to the automatic loading and unloading device 115 the capacity and dimensions (e.g., loading volume) of the trailer that is attached to the vehicle 104. Each trailer may have unique dimensions and obstacles therein (e.g., tire inlay location in the floor of the loading volume) that may affect the loading plan implemented by the automatic loading and unloading device 115. For example, a first trailer may have unique obstacles in the loading volume that impact the loading of the one or more parcels that are not present in a second trailer. As such, the automatic loading and unloading device 115 considers the capacity and mapping of the loading volume of the trailer when implementing the process of determining the loading configuration”); and
	determine a securement configuration for the product in the shipping container based on the one or more shipping container parameters and the transportation mode data (see [0030] “determining the loading configuration and placement locations of the one or more parcels in the truck or trailer associated with the vehicle 104 based on the respective dimensions of the parcels and the truck or trailer,” [0034] “Such a loading configuration allows the automatic loading and unloading device 115 to maximize filling the capacity of the trailer 205 with parcels, and such parcels may also be selected and moved into respective placement locations while considering the delivery schedule of the vehicle”).
	Anderson does not explicitly teach, however Verdura teaches select a transportation mode data identifying a transport vehicle based on the one or more shipping container parameters (see [0189] “a user selects a desired vehicle type having a predetermined volume and tonnage capacity for transporting the containers”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of selecting a transportation mode data identifying a transport vehicle based on the one or more shipping container parameters as taught in Verdura with the vehicle load management system of Anderson with the motivation to enable transport of the containers via a vehicle having sufficient volume and tonnage capacity (Verdura [0189]).
	Anderson does not explicitly teach, however Verdura teaches the transportation mode data including information identifying at least one selected from the group of a truck, a railroad vehicle, a ship, an airplane and combinations thereof (see [0091] “particular methods of transportation (air, land, sea, truck, rail etc.) may be involved wherein certain shipping containers may be required (e.g., cargo containers for ships) and particular containers (e.g., open or closed, racks or stackable items) may be required for the items to be transported and the method of transportation”) (please see rejection above for combination rationale).
	Anderson does not explicitly teach, however Gabrielsen teaches the one or more shipping container parameters including measurements of one or more void spaces (see [0022] “a void volume detection device upstream of at least one dispensing station for obtaining information indicative of the void volume in the container and providing the obtained information to the controller; a controller that determines a volume of dunnage to be dispensed at a dunnage dispensing station as a function of the information indicative of the void volume and directs a dunnage dispensing station to automatically dispense the determined volume of dunnage; a void volume detection device that includes a sensor that obtains measurements of the container; and a void volume detection device that includes a sensor that obtains data indicative of the topography of the contents of the container; wherein the data indicative of the void volume is obtained from one of a bar code, an RFID chip, and data stored in a database”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the one or more shipping container parameters including measurements of one or more void spaces as taught in Gabrielsen with the load management system of Verdura with the motivation to enable the system to determine “a volume of dunnage to be dispensed” (Gabrielsen [0022]).
	Anderson does not explicitly teach, however Verdura teaches the securement configuration including an identification and a configuration of dunnage disposed in the one or more void spaces (see [0004] “the containers generally hold dunnage therein for further supporting the manufactured parts within the containers. Industrial and packaging engineers generally manually develop the dunnage design for holding a part,” [0008] “The computer is further configured to generate a first dunnage design based on the first 3-D part packaging design and the first receiving region, wherein a first volume defined by the first 3-D part packaging design and the first dunnage design can be held within the first receiving region,” see also [0031] and [0112]) (please see rejection above for combination rationale).
	Anderson does not explicitly teach, however High teaches displaying the product loaded in the compartment of the transport vehicle to the user using a graphical user interface via the user device
(see FIG. 3, [0015] “cause the graphical display to display, in accordance with an orientation of the camera relative to the delivery vehicle based on the one or more reference points, 3D graphical representations of multiple different packaged products as loaded into the delivery vehicle and their orientation relative to each other”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of displaying the product loaded in the compartment of the transport vehicle to the user as taught in High with the vehicle load management system of Anderson with the motivation to enable the system to “aid workers at a shopping facility in unloading products from delivery vehicles” (High [0015]).
	Anderson does not explicitly teach, however Robinson teaches interactively visualizing the securement configuration for the product in the shipping container of the transport vehicle via clicking and dragging elements of the graphical user interface (see [0013] “FIG. 7 illustrates an exemplary drag and drop operation to populate a product level of a hierarchical inbound shipment order with one or more product types according to one embodiment of the invention,” [0125] “As illustrated in FIG. 8, the merchant has indicated that the container object 835 represents one or more physical containers that each are shippable container packages by selecting the shippable package indication box 845. In one embodiment, a window displaying the shippable package indication box 845 is displayed on the 
interactive hierarchical inbound shipment order configuration tool 195 responsive to the merchant completing the drag and drop operation that populated the container object 835 to the container level 615. In another embodiment, the merchant selects the container object 835 (e.g., the options button 840 of the container object 835) which causes the window displaying the shippable package indication box 845 to be displayed on the interactive hierarchical inbound shipment order configuration tool 195. A number of other configuration operations may be presented to the merchant upon selection of the option button 840 (e.g., editing the name of the container object 830, editing a quantity included in the container object 830, editing the shippable package indicator, etc.). In alternative embodiments of the invention, merchants may designate individual ones of the physical containers that each container object represents as being a shippable package”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the user interface of Anderson with the graphical user interface of Robinson.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a graphical user interface of a plurality of users shipping or receiving the product for interactively visualizing the securement configuration for the product in the shipping container of the transport vehicle, the interactive visualization including interactive configuration of the securement configuration.
	Anderson does not explicitly teach, however Watanabe teaches the clicking and dragging elements including clicking and dragging dunnage elements disposed in the plurality of void spaces (see Col. 4, lines 10-52 “a pallet to be carried is selected (grasped) from the box number in the pallet designation area 25 by pushing a left button of the mouse 103 and dragged (which implies a state of moving with the left button of the mouse remains being pushed) (step S105) to a station of the arrangement station designation area 26 or to a position of the working device in the working device designation area 27, and then at the destination, the pallet is dropped (which implies that the left button of the mouse is released) (step S107). With this operation, a desired pallet is chosen, and a conveyance location is set … when there is a box in which the pallet number is displayed in the arrangement station designation area 26 or the working device designation area 27, by moving the box to a predetermined location by dragging and dropped operations, it makes feasible to set an indication of remote-conveyance of a predetermined pallet from the station or the working device to other station or other working device”).	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of clicking and dragging elements of the
graphical user interface as taught by the combination of Anderson and Robinson with the process of clicking and dragging dunnage elements (pallets) as taught by Watanabe.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a process of clicking and dragging dunnage elements.
	Anderson does not explicitly teach, however Maji teaches highlight portions of the securement configuration that are non-compliant with shipping regulations on the graphical user interface (see [0056] “If a violation of the parcel policy is present (step, 308), the visualization of the parcels and their position is altered by highlighting the violations in the visualization (step 314) and the visualization with highlights is displayed through the personal imaging system to the user in real time,” [0058] “An example of a parcel being highlighted for a violation is shown in FIG. 4. The violation may be that the parcel was loaded upside down or that parcels containing a type of substance were packed next to or with other parcels containing a substance that could be dangerous if mixed. A violation may also be that the container was not filled to a specific capacity with parcels. A violation may be any condition which is undesired by the shipper or the receiver of the shipment of parcels”).
	A person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the well-known technique of highlighting non-compliant portions of the securement configuration to improve the load management process of Anderson so that configurations that are non-compliant can be visualized.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (“Use of known technique to improve similar devices (methods, or products) in the same way”).
	Regarding Claim 18, the combination of Anderson in view of Verdura, Gabrielsen, High, Robinson, Watanabe, and Maji teaches the limitations of claim 17 as discussed above.  Anderson does not explicitly teach, however Verdura teaches wherein the vehicle load management module, the processor, and the user device are further configured to determine whether or not an identified dunnage type and an identified container type are available (see [0046] “the program user is prompted to select a customer container database that includes the listing of available containers for multiple customers. Each customer container database in 28 has the listing of available containers and the selection criteria (if applicable) for choosing the appropriate container,” [0090] “group 222 may be able to provide to computer 212 a current status of shipping container availability or cycle time or group 222 may run a separate program analysis of container availability, etc. Thus, if a particular container is selected by one of the other groups for use in the simulation of computer 212 that particular container 
or container availability is provided to the system that may increase or decrease the time needed for transportation based upon the container availability,” [0159] “The dunnage supplier computer server 334 operably communicates with a first database that lists the various available dunnage types that can be utilized for packing and holding the manufactured parts in a storage container,” [0177] “the logistics computer server 332 queries the dunnage supplier computer server 334 to obtain a list of available 
dunnage types. Thereafter, the server 334 transmits a return message containing the list of available 
dunnage types to the server 332 that is then displayed on the computer monitor 335”) (please see claim 17 rejection for combination rationale).
	Regarding Claim 20, the combination of Anderson in view of Verdura, Gabrielsen, High, Robinson, Watanabe, and Maji teaches the limitations of claim 18 as discussed above.  Anderson does not explicitly teach, however Verdura teaches wherein the vehicle load management module, the processor, and the user device are configured to interactively visualize the securement configuration for the product in the shipping container of the transport vehicle when the identified dunnage type and the identified container type are available (see [0043] “A saved pack layout is opened from a database 16 with the selection of the retrieval mode 24. And the packaging simulation program 21 advances to step 31, where the program user can interact with the saved data through display and printout options,” [0119] “Referring to FIGS. 30A-30C, another alternative embodiment is illustrated. Here interactive and automatic mode display enhancements for distributing (non-pattern orientation) additional parts into a dense part/container layout are implemented into the simulation program,” [0193] “the 3-D packaging optimization computer 212 determines the optimal number of containers 
that can be transported in the cargo volume of the desired vehicle type with a 3-D packaging optimization system utilizing the 3-D CAD model of the container and a vehicle cargo volume. The computer 212 transmits the calculated number of storage containers to the logistics computer server 332. The computer 212 can also calculate a number of manufactured parts that can be transported by the vehicle based on the number of storage containers”) (please see claim 17 rejection for combination rationale).



Allowable over Prior Art
Claim 19 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, and rewritten to overcome the 35 U.S.C. 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 19 would be allowable for disclosing determining a new securement configuration for the product in the shipping container based on an available dunnage and an available container type, which are input via the user device to the vehicle load management module when the identified dunnage type and the identified container type are not available (emphasis added).
	Verdura teaches determining a new securement configuration for the product in the shipping container ([0033], [0087]).  However, the cited art does not teach that such determination is performed based on an available dunnage and an available container type, which are input via the user device to the vehicle load management module when the identified dunnage type and the identified container type are not available.  
Response to Arguments
Applicant’s arguments with respect to the drawing objections have been fully considered but they are not persuasive.  For example, in the replacement drawing for FIG. 5K, there appears to be a 2-digit number to the right of the numeral “02” and under the battery symbol, but the 2-digit number is too light to read.  In another example, the shading in FIG. 5L makes the content inside of the loaded truck difficult to interpret.  In yet another example, the shading in FIG. 5N makes nearly the entire drawing difficult to interpret.
Applicant’s arguments regarding the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn.
Regarding the 35 U.S.C. 101 rejections, Applicant argues that the claims are patent eligible because they include interactive visualization, which recites “significantly more.”  More specifically, Applicant argues that: 
the claimed invention recites "significantly more" because in at least some exemplary embodiments it includes interactive visualization including interactive configuration of a securement configuration for a product in a shipping container that is a compartment of a transport vehicle and disposing dunnage in void spaces interactively. Also in at least some exemplary embodiments, the claimed invention, which claims interactive visualization that is rooted in computer technology, amounts to "significantly more" because the claimed invention includes interactive configuration of a securement configuration by a shipping user shipping a product in a shipping container that is a compartment of a transport vehicle and a receiving user receiving the product (e.g., including clicking and dragging dunnage elements disposed in the claimed one or more void spaces)

(p. 10, para. 7 – p. 11, para. 1).
	A claim that recites additional elements that amount to an inventive concept (aka “significantly more” than the recited abstract idea) is eligible.  Therefore, any purported inventive concept has to be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  For instance, the interactive visualization and other elements cited by Applicant in the preceding paragraph are part of the abstract idea (e.g., the interactive visualization elements are directed to a method of managing relationships or interactions between people (e.g., a sender, a shipper, and/or a recipient)).  If the purported inventive concept is part of the abstract idea, it is not an “additional element” under Step 2B.  Therefore, even assuming arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
	Regarding Applicant’s assertion that “interactive visualization that is rooted in computer technology” (p. 11, para. 1), the Examiner notes that interactive visualization can be performed with pen and paper.
Regarding the prior art rejections, Applicant argues that “[t]he cited references, either alone or in any proper combination, do not appear to disclose identifying and configuring dunnage to be disposed in the one or more void spaces” (p. 13, para. 2).  As discussed more fully above, such features are taught by Verdura (see [0004] “the containers generally hold dunnage therein for further supporting the manufactured parts within the containers. Industrial and packaging engineers generally manually develop the dunnage design for holding a part,” [0008] “The computer is further configured to generate a first dunnage design based on the first 3-D part packaging design and the first receiving region, wherein a first volume defined by the first 3-D part packaging design and the first dunnage design can be held within the first receiving region,” see also [0031] and [0112]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                     /OMAR ZEROUAL/Primary Examiner, Art Unit 3628